Citation Nr: 0947555	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
endometriosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from March 1988 to 
September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Roanoke 
RO that granted service connection for endometriosis, rated 0 
percent, effective March 31, 2005.  During the course of the 
appeal, a May 2006 rating decision increased the rating for 
endometriosis to 30 percent, effect the date service 
connection was granted.  As the Veteran has continued to 
express dissatisfaction with the 30 percent rating, and the 
rating is less than the maximum under the applicable 
criteria, the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's 
endometriosis has been manifested by pelvic pain and 
irregular bleeding not controlled by treatment; lesions, 
involving the bowel or bladder and confirmed by laparoscopy, 
and bowel or bladder symptoms have not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for endometriosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.116, Diagnostic Code (Code) 7629 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2006 
statement of the case (SOC) and March 2006, May 2007, and 
April 2008 letters provided notice on the "downstream" issue 
of entitlement to an increased rating; while a June 2008 
supplemental SOC (SSOC) readjudicated the matter after the 
Veteran and her representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond or supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  She has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  VA 
has obtained all pertinent/identified records that could be 
obtained and all evidence constructively of record has been 
secured.  The RO arranged for VA examinations.  McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, but have not been 
assigned by the RO.  As explained below, the Board finds that 
no "staged" ratings are warranted.

The Veteran's endometriosis is rated 30 percent disabling 
under Code 7629.  This code provides a 30 percent rating 
where there is endometriosis with pelvic pain or heavy or 
irregular bleeding not controlled by treatment; and a 50 
percent rating where there is endometriosis with lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  See 38 C.F.R. 
§ 4.116, Code 7629.

The Board has reviewed the evidence of record and finds that 
the symptomatology associated with the Veteran's 
endometriosis does not meet or more nearly approximate the 
criteria for the next higher rating of 50 percent.

A January 2005 VA pelvic sonogram revealed 2 minute cysts in 
relation to an endometrial stripe.  There was also somewhat 
of an anterior position to the ovaries secondary to adhesion.  
In February 2005, a surgical consult noted that an ultrasound 
had been consistent with endometrial, which was excised the 
following month.  

August 2005 records from a private hospital indicate the 
Veteran complained of right lower quadrant abdominal pain.  
The physician noted there was a residual mass fibrosis in the 
right lower quadrant in the lateral incision of a cesarean 
section incision just below a recent VA hospital scar.  She 
underwent surgery due, in part, to the right lower quadrant 
mass.  The pathology report of the soft tissue from the 
abdominal wall revealed endometriosis.  In November 2005, she 
reported a new problem with complaints of pelvic and 
abdominal pain that she believed was a retained foreign body 
sponge in her abdomen.  She also reported blood clots with 
her menses in addition to foreign body materials that were a 
rock hard, non-dissolvable bloody discharge that may or many 
not represent a normal finding in her menses.  X-rays of the 
abdomen and pelvis were normal as nothing was identified that 
would suggest a retained foreign body.  In January 2006, she 
complained of pressure in the left lower quadrant and a lot 
of clotting and heavy menses.  Sonogram findings indicated 
she had a uterine fibroid and a small cyst on the right 
ovary.  

June 2006 VA treatment notes indicate the Veteran complained 
of intermittent right lower quadrant pain from the scar site.  
She reported urge or incontinence when the pain came or when 
"the thing moves".  The diagnosis was possible 
endometriosis.  She was informed that the urinary symptoms 
could be due to the mass and hormone effect.  In July 2006, 
she had lower right abdominal pain.  She refused a pap smear 
because she claimed it hurt too much and she refused hormonal 
treatment or examination.  The diagnosis was that the right 
lower abdominal pain was probably due to adhesions.  An 
August 2006 echogram of her pelvis was within normal limits.  

On April 2008 VA examination, the Veteran complained of 
urinary incontinence that required a pad as often as twice a 
day, and pelvic pain that was not responsive to therapy or 
treatment.  The examiner indicated that continuous treatment 
was not needed to control this condition.  Physical 
examination revealed pelvic tenderness but not adhesions, 
urethrovaginal fistula, rectovaginal fistula, uterine 
displacement, uterine prolapse, rectocele, cystocele, 
perineal relaxation, and urinary incontinence.  In the 
diagnosis, the physician noted that subjectively there was 
chronic pelvic pain and menometorarrhagia, and that 
objectively there was pelvic tenderness.

As shown by the evidence, the Veteran has complained of 
pelvic pain and heavy or irregular bleeding that was not 
controlled by treatment essentially throughout the appeal 
period.  Although these symptoms are contemplated in a 50 
percent rating, they are insufficient to warrant a higher 
rating since there is no evidence that any of the other 
criteria are present.  In this regard, no evidence has been 
presented that shows bowel or bladder lesions.  The Veteran 
has not undergone laparoscopies to confirm lesions.  
Regardless, there is no competent evidence of record which 
suggests that the Veteran has lesions involving the bowel or 
bladder.  Abdominal and pelvic X-rays and sonograms from 
November 2005 and August 2006 revealed no evidence of bladder 
or bowel lesions.  The Veteran has reported some incontinence 
or urinary symptoms in June 2006 and on April 2008 VA 
examination; however, they were not shown to be related to 
endometriosis.  In June 2006, the physician indicated that 
her symptoms could be due to a mass after endometriosis was 
suspected.  However, an August 2006 echogram was within 
normal limits and, therefore, did not reveal evidence of 
endometriosis.  Urinary symptoms were also reported on VA 
examination, but the physician found no objective evidence of 
such and only noted in the diagnosis her subjective symptoms 
of chronic pelvic pain and menometorarrhagia, and objective 
findings of pelvic tenderness.  Thus, while the Veteran has 
some symptoms consistent with a 50 percent rating, the 
disability picture does not more nearly approximate the 
criteria for a higher rating without evidence of bladder or 
bowel lesions, or associated bowel or bladder symptoms.  As 
such, the preponderance of the evidence is against the claim 
and it must be denied.

The Board has also reviewed the evidence to determine whether 
this matter should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  The record does not show that during the 
appeal period the Veteran's endometriosis has required 
frequent hospitalization, caused marked interference with 
employment, or involved other symptoms of like gravity.  See 
38 C.F.R. § 3.321.  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.  When comparing the Veteran's disability 
level and symptomatology to the rating schedule, the degree 
of disability throughout the appeal is contemplated by the 
rating schedule.  Therefore, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  Under 
these circumstances, referral for ran extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 30 percent for endometriosis 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


